TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00339-CV



                                 Ruben Aleman, M.D., Appellant

                                                  v.

                                 Texas Medical Board, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GN-14-003480, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due July 8, 2016. On counsel’s motion,

the time for filing was extended to October 7, 2016. Appellant’s counsel has now filed a third

motion, requesting that the Court extend the time for filing appellant’s brief an additional thirty-one

days. We grant the motion for extension of time and order appellant to file a brief no later than

November 7, 2016. No further extension of time will be granted and failure to comply with this

order may result in the dismissal of this appeal. See Tex. R. App. P. 38.8(a); 42.3(b), (c).

               It is so ordered this 20th day of October, 2016.



Before Justices Puryear, Pemberton, and Field